Citation Nr: 0408947	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  99-11 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for internal 
derangement of the left knee, currently evaluated as 10 
percent disabling.  

3.  Entitlement to an increased evaluation for left wrist 
post-traumatic weakness.  

4.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1968 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating determination 
of the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is under a legal duty in such 
a case to determine if there was new and material evidence 
submitted, regardless of the RO's action.  Barnett v. Brown, 
8 Vet. App. 1 (1995).  Accordingly, on the issue of service 
connection for PTSD, the Board has phrased the issue as 
whether new and material evidence has been submitted to 
reopen the claim of service connection for PTSD.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
in a December 1992 rating determination.  The veteran was 
notified of this decision in January 1993 and did not appeal, 
with the decision becoming final.  

2.  Evidence submitted since the RO's previous denial of 
service connection for PTSD bears directly or substantially 
upon the issue at hand and is not duplicative or cumulative 
in nature, and must be considered in order to fairly decide 
the merits of the claim.

3.  The veteran's impairment of the left knee has been shown 
to cause no more than slight subluxation or lateral 
instability.

4.  Flexion of the left knee to less than 30 degrees and 
extension to no less than 15 degrees, even when considering 
flare-ups, has not been demonstrated.


CONCLUSIONS OF LAW

1.  Evidence received since the December 1992 decision is new 
and material and the veteran's claim for PTSD is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).

2.  The criteria for an evaluation in excess of 10 percent 
for left knee instability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.71a, 
Diagnostic Codes 5257 (2003).

3.  The criteria for a 10 percent evaluation for traumatic 
arthritis of the left knee have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the September 1998 rating 
determination, the April 1999 SOC, and the April 2000, 
February 2003 and September 2003 SSOCs informed the appellant 
of the information and evidence needed to substantiate this 
claim.  In a November 2002 letter, the RO informed the 
veteran of the VCAA.  It specifically notified him of what 
information was needed from him, what the veteran could do to 
help with his claim, where and when to send information, what 
was VA's duty to assist him in obtaining evidence, and where 
to contact VA if he had any questions. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  He was also afforded several VA 
examinations during the course of this appeal. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, the request for service connection for 
PTSD and for an increased evaluation for the left knee 
disorder was received in October 1997.  Thereafter, these 
issues were addressed in a September 1998 rating 
determination.  Only after that rating action was promulgated 
did the AOJ, in a November 2002 letter, provide notice to the 
claimant regarding what information and evidence was needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence would be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on November 2002 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the RO also issued a February 
2003 SSOC which contained the regulations concerning the 
VCAA.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices. 

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In addition to the November 2002 
letter, the veteran was also notified of the VCAA laws and 
regulations as part of the February 2003 SSOC.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  


PTSD

The Board notes that new regulations have been placed into 
effect with respect to determinations as to whether new and 
material evidence has been submitted to reopen a claim for 
service connection.  These regulations apply to claims filed 
subsequent to August 29, 2001.  As this claim was received 
prior to this time, it is governed by the laws and 
regulations addressed below.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of § 3.1(y) of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  This rule was subsequently 
codified at 38 C.F.R. § 3.304(f).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A review of the record demonstrates that the RO denied 
service connection for PTSD in a December 1992 rating 
determination.  The veteran was notified of this decision in 
January 1993 and did not appeal.  Thus, the decision became 
final.  

In denying service connection for a psychiatric disorder, to 
include PTSD, the RO found that there was no evidence of 
diagnosis or treatment for PTSD.  

Evidence received subsequent to the December 1992 denial, 
includes the results of a September 1999 VA examination, 
summary sheets for several VA hospitalizations, and a May 
2001 VA treatment record.  

The Board notes that the September 1999 VA examiner found 
that the veteran did not meet the criteria for a diagnosis of 
PTSD.  The Board further observes that a diagnosis of PTSD 
was not rendered at the time of January and March 1999 VA 
hospitalizations.  

However, at the time of a May 2001 VA outpatient visit, the 
veteran reported having nightmares almost every night and 
getting only three hours of sleep.  He noted that he served 
in Vietnam in 1969-1970 and that he was involved in combat.  
Following examination, diagnoses of a dysthymic disorder and 
PTSD were rendered.  

The Board finds that the evidence added to the record since 
the December 1992 determination directly addresses the issue 
on appeal.  The previous denial was based upon no evidence of 
diagnosis or treatment for PTSD.  The newly added evidence, 
specifically the May 2001 outpatient treatment record, is new 
and material to the issue at hand.  The evidence of record 
now contains a diagnosis of PTSD.  This evidence, combined 
with the veteran being in receipt of the Combat Infantryman 
Badge (CIB), could provide the basis for connection of the 
current PTSD to the veteran's period of service.  

The newly added evidence, being neither duplicative nor 
cumulative, in conjunction with the newly enacted 
legislation, bears directly and substantially upon the issue 
at hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).


Left Knee

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2003), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
is limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

A review of the record demonstrates that the RO granted 
service connection for internal derangement of the left knee 
in an April 1971 rating determination and assigned a 
noncompensable disability evaluation.  In a May 1976 rating 
determination, the RO increased the disability evaluation for 
the left knee to 10 percent.  

In October 1997, the veteran requested an increased 
evaluation for his left knee disorder.  

In August 1998, the veteran was afforded a VA examination.  
As to his left knee, the veteran reported having pain and 
swelling in the knee on an almost daily basis.  The left knee 
pain became worse with walking and driving.  Medication 
relieved the left knee pain.  

Physical examination of the left knee revealed some fullness, 
with the examiner noting that there might be some slight 
thickening of the joint tissues, with some minimal fluid.  
The veteran had range of motion from 0 to 130 degrees, with 
some pain when flexing beyond 130 degrees.  There was minimal 
crepitus in the joints.  The left knee compression test was 
negative for any meniscal pain.  Anterior and posterior drag 
signs were negative.  Varus and valgus stress signs were also 
negative.  Left knee stability was questionable with some 
slight instability of the knee joint being noted.  The 
veteran had negative signs for medial and lateral meniscus 
tests.  X-rays of the left knee showed spurring from the 
anterior and superior margin of each patella.  

In his October 1998 notice of disagreement, the veteran 
reported that his knee swelled and became very unstable after 
performing his work as a truck driver.  He indicated that a 
much higher disability should be assigned.  

At his August 1999 hearing, the veteran reported that his 
knee really bothered him after performing his duties as a 
truck driver.  He noted taking muscle relaxers and Tylenol on 
a daily basis.  The veteran stated that strenuous activities 
affected his knee.  He indicated that his left knee was very 
painful.  

In November 1999, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported that his left knee would give way and that it would 
sometimes pop and hurt.  He stated that the left knee felt 
unsteady and that he had an inability to climb or walk 
upstairs without feeling that it might give way on him.  

During a period of flare-up, the veteran would get increased 
pain and swelling in the knee.  Cold rainy weather increased 
problems with the knee.  He would take Naproxen and ice the 
knee to relieve the pain.  The veteran indicated that he was 
still able to ambulate when having a flare-up.  The veteran 
was noted to be wearing a brace on his knee at the time of 
the examination.  There had been no episodes of dislocation 
or recurrent subluxation.  

The veteran stated that he had been a truck driver in the 
past and was unable to climb up onto the rig due to the knee.  
He also reported that he was unable to rely on his knee to do 
the activities needed for the job.  

The veteran walked with a slow, guarded gait.  There was no 
swelling, deformity, redness, or warmth over the knee.  Range 
of motion for the left knee was from 0 to 140 degrees.  

An x-ray of the left knee showed minimal degenerative 
spurring at the superior patella.  A diagnosis of minimal 
degenerative changes of the left knee was rendered.  

In October 2002, the veteran was afforded an additional VA 
examination.  Physical examination revealed no periarticular 
thickening of the left knee.  The veteran could extend it to 
the zero position and could flex it to 95 degrees, but 
expressed moderate pain throughout the entire arc, whether it 
was done actively or passively.  McMurray's and Lachman signs 
were negative.  There was no ligament laxity, no lateral 
instability, and no subluxation.  The patella was freely 
moveable, mildly painful, and mildly tender.  He did not have 
crepitus.   An x-ray of the left knee revealed a superiorly 
osteophytic spur of the patella.  

A November 2002 MRI of the left knee revealed minimal 
effusion.  There was a linear area of increased signal within 
the substance of the anterior cruciate ligament compatible 
with a sprain or partial tear.  The posterior cruciate 
ligament and collateral ligaments were intact.  There was 
Grade II signal posterior horn lateral meniscus compatible 
with myxoid degeneration.  The bone marrow signal was 
unremarkable.  There were no soft tissue masses.  There was 
no abnormal signal within the muscles.  The patellar 
cartilage was intact.  The patellar and quadriceps tendons 
were unremarkable.  There was a partial tear or sprain of the 
anterior cruciate ligament with associated effusion.  

The veteran underwent an additional VA examination in June 
2003.  He indicated that his left knee pain was at a level of 
6 or 7 out of 10.  The veteran took ibuprofen and hydrocone 
for some relief.  He stated that he had bilateral knee 
braces, bilateral crutches, and orthopedic shoes.  He 
reported having a popping sound in his left knee.  The 
veteran noted having difficulty standing and ambulating.  His 
ambulation was slow and his gait was antalgic.  

Physical examination revealed range of motion from 0 to 110 
degrees, at which point it was painful.  Pain limited motion 
in both knees.  There was no change with fatigue, weakness, 
or lack of endurance with repetitive use.  The bilateral 
knees were painful in the periarticular margins.  There was 
no edema but there was guarding of movement.  

The criteria for an evaluation in excess of 10 percent for 
the left knee have not been met under Diagnostic Code 5257.  
At the time of the August 1998 VA examination, the veteran 
was noted to have questionable left knee instability with 
only some slight instability of the knee joint being noted.  
At the time of his November 1999 VA examination, the veteran 
stated that his left knee would give way.  He also noted that 
his left knee felt unsteady and that he had an inability to 
climb or walk upstairs without feeling that it may give away 
on him.  However, the veteran  indicated that there had been 
no episodes of dislocation or recurrent subluxation.  
Moreover, at the time of the veteran's October 2002 VA 
examination, physical examination revealed negative 
McMurray's and Lachman signs and there was no ligament 
laxity, no lateral instability, and no subluxation present.  
The patella was freely moveable and there was no crepitus.  

The Board is sympathetic to the veteran's beliefs that an 
increased evaluation is warranted; however, under this code, 
the objective medical evidence does not reveal that moderate 
recurrent subluxation or lateral instability has been 
demonstrated.  

The Board notes that degenerative joint disease of the 
patellar region has been demonstrated, warranting a 10 
percent evaluation under Diagnostic Code 5003.  For an 
evaluation in excess of 10 percent under Diagnostic Code 
5260, flexion must be limited to 30 degrees.  Diagnostic Code 
5261 provides for a 20 percent rating where extension is 
limited to 15 degrees.  The Board notes that veteran was 
shown to have at least 95 degrees of flexion in his left knee 
at the time of each VA examination.  Extension has been 
reported to zero at the time of each VA examination.  The 
Board observes that the veteran was noted to have limitation 
of motion due to pain, but even with considering the pain, 
this would result in no more than a 10 percent disability 
being assigned. 

The Board has also considered the Court's decision in DeLuca, 
which held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59. 

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals.  Although there was pain, there was no 
indication that pain limited motion or function to a degree 
of more than 30 degrees of flexion.  The veteran is competent 
to report that he is worse or entitled to a higher 
evaluation.  However, the observation of a skilled 
professional is more probative of the degree of the veteran's 
impairment.  Even when considering the additional limitation 
of motion caused by fatigue, weakness and flare-ups, neither 
the actual range of motion nor the functional limitation 
warrants an evaluation in excess of 10 percent for limitation 
of motion based upon the appropriate codes governing 
limitation of motion.  

As such, an increased evaluation is not warranted under 
either Diagnostic Code 5260 or 5261.  Even when we accept the 
examiner's statement that functional impairment was reduced 
by pain, the veteran's actual range of motion and the 
functional use remained better than 30 degrees of flexion or 
15 degrees of extension.


Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  It is further provided in subsection (c) that 
cases in which application of the schedule is not understood 
or the propriety of an extraschedular rating is questionable 
may be submitted to Central Office for advisory opinion.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  There has been no showing by the veteran of 
extraordinary or exceptional disability from the service-
connected left knee disability beyond that contemplated by 
the rating schedule such as frequent periods of 
hospitalization.  While the Board notes that the veteran 
reported that his knee would bother him when performing his 
duties as a truck driver, there were no findings that the 
veteran was terminated from his employment as a truck driver 
due to any service-connected disability. 

Moreover, the currently assigned schedular disability 
evaluation contemplates interference with employment and loss 
of time from work.

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplate the nature and severity of the veteran's 
currently service-connected left knee disability and the 
record does not suggest, based upon these findings documented 
within the clinical reports, that the appellant has an 
"exceptional or unusual" disability such as to require 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.




ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
PTSD, the appeal is granted to this extent.

An evaluation in excess of 10 percent for left knee 
instability is denied.

A 10 percent evaluation for traumatic arthritis of left knee 
is granted subject to regulations governing monetary 
benefits.  


REMAND

As a result of the above finding that new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD, further 
development is warranted on this issue.  

The Board notes that the veteran is in receipt of the Combat 
Infantryman Badge.  

As to the issue of an increased evaluation for a left wrist 
disorder, the Board notes that a review of the record 
demonstrates that the RO granted service connection for post-
traumatic weakness of the left wrist in an April 1971 rating 
determination and assigned a noncompensable disability 
evaluation.  In a May 1976 rating determination, the RO 
increased the disability evaluation for his left wrist to 10 
percent.  

In a June 1979 rating determination, the RO reduced the 
rating for the left wrist disorder from 10 percent to 
noncompensable.  The Board notes that subsequent rating 
determinations have continued the noncompensable disability 
evaluation.  However, the SSOCs issued by the RO in February 
and September 2003 rated the veteran's left wrist disability 
as 10 percent disabling.  The Board is of the opinion that 
clarification should be made by the RO as to whether the 
veteran's left wrist disability warrants a noncompensable or 
10 percent disability evaluation.

As to the issue of an increased evaluation for a low back 
disorder, the Board notes that the RO, in a September 1998 
rating determination, increased the veteran's disability 
evaluation for his service-connected lumbosacral strain from 
10 to 20 percent.  In August 1999, the veteran filed a notice 
of disagreement with the assigned disability evaluation.  The 
RO has not issued a statement of the case in response to the 
notice of disagreement.  This issue must be remanded to the 
RO for the issuance of a statement of the case.  Ledford v. 
West, 136 F.3d 776 (Fed. Cir 1998); Collaro v. West, 136 
F.3d1304 (Fed. Cir. 1998); Buckley v. West, 12 Vet. App. 76 
(1998).To date, the RO has not issued a statement of the 
case.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) is completed.

2.  The RO should arrange for a VA 
examination of the veteran in order to 
determine the nature and etiology of any 
psychiatric disorder(s) including PTSD 
which may be present. 

The claims file must be made available to 
the examiner.  Any indicated tests and 
studies should be performed.  

If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (2) whether there is a link between 
the current symptomatology and the 
veteran's period of service.

3.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

4. The RO should clarify if the veteran's 
left wrist disability warrants a 
noncompensable or 10 percent disability 
evaluation.

5.  The RO should issue a statement of 
the case covering the issue of 
entitlement to an increased evaluation 
for lumbosacral strain, decided in the 
September 1998 rating determination, 
which the veteran has disagreed with but 
for which he has not, as yet, been issued 
a statement of the case.  A statement of 
the case should be provided to the 
veteran and he should be advised of the 
requirements necessary to perfect a 
timely appeal.

6.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

If upon completion of the above development any of the claims 
remain denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



